Citation Nr: 1809602	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 27, 2013, and in excess of 50 percent from September 27, 2013, for upper airway resistance syndrome.

2.  Entitlement to a rating in excess of 10 percent for varicosis, right lower extremity.

3.  Entitlement to a compensable rating for spider angiomata, left thigh.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to April 2000, and from February 2001 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran withdrew his prior Board hearing request in August 2017.

The issues of entitlement to a rating in excess of 10 percent for varicosis, right lower extremity and entitlement to a compensable rating for spider angiomata, left thigh are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 27, 2013, the Veteran's upper airway resistance syndrome did not require the use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine.

2.  From September 27, 2013, the Veteran's upper airway resistance syndrome is not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.


CONCLUSIONS OF LAW

1.  Prior to September 27, 2013, the criteria for a rating in excess of 30 percent for upper airway resistance syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6847 (2017).

2.  From September 27, 2013, the criteria for a rating in excess of 50 percent for upper airway resistance syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6847 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was provided to the Veteran by a letter of August 2010.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, and statements of the Veteran.  The Veteran underwent a VA examination in January 2011.  The examination report is adequate.  See 38 C.F.R. §§ 3.159(c)(4), 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Evaluation of Sleep Disorder

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  

In determining the present level of a disability for any rating claim, the Board must consider the possible application of staged ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A staged rating is in effect.  A November 2012 rating decision granted service connection for upper airway resistance syndrome, with a 30 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847, and an effective date of September 1, 2010.  A subsequent rating decision of April 2014 increased the rating to 50 percent, effective September 27, 2013.

Under DC 6847, a 30 percent rating is warranted for persistent daytime hypersomnolence.  A 50 percent evaluation is warranted when the use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine is required.  A 100 percent evaluation is assigned when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale or that requires a tracheostomy. 

Prior to September 27, 2013, the preponderance of the evidence is against finding that the Veteran's sleep disorder required the use of a breathing assistance device such as a CPAP machine.  Upon examination in January 2011, the Veteran reported a sleep apnea problem characterized by not being able to fall asleep before 4 AM, snoring, stopping breathing during sleep, sleeping during the day, constant fatigue, headaches three times per week, and falling asleep while in conversation, at a stop sign, and when driving long distances.  A sleep study of February 2011 did not suggest the presence of significant sleep apnea, and the diagnosis was sleep disorder.  The sleep study results were consistent with the presence of upper airway resistance syndrome.  Because the Veteran's respiratory events predominated during supine sleep, the examiner suggested that positional therapy could be of benefit.  The examiner recommended that the Veteran consider using positional therapy and consider a repeat sleep study with CPAP titration.  There was no finding that use of a CPAP was required.  The examiner also recommended that the Veteran pay close attention to good sleep habits and not drive while sleepy.  A letter to the Veteran regarding the sleep study noted the diagnosis of upper airway resistance syndrome, stated that the most common treatment for UARS was use of a CPAP, and informed the Veteran that CPAP use is generally begun during a repeat sleep study with use of the CPAP machine.  The Veteran was advised to discuss use of a CPAP machine with his VA or private doctor.  See February 2011 letter of Dr. S. G.

In June 2012, the Veteran complained of periodically waking up during sleep.  He stated that he had not arranged for another sleep study and was not using a CPAP machine.  See transcript of June 2012 RO hearing.

A 50 percent rating is not warranted prior to September 2013.  Until that time, while a CPAP machine had been cited as a possible treatment option (an alternative being positional therapy), there was no medical statement of a need to treat the Veteran's sleep symptoms with a CPAP machine, and the Veteran did not use one.  A VA treatment record of September 2013 diagnosed sleep apnea and indicated that an auto-adjusting CPAP machine would be requested for the Veteran.  The Veteran was issued a CPAP machine in November 2013.  See November 2013 VA treatment record.  

The medical records do not document any chronic respiratory failure with carbon dioxide retention or cor pulmonale.  They also do not indicate that the Veteran has undergone a tracheostomy.  Therefore, the preponderance of the evidence is against finding that, from September 27, 2013, the Veteran's sleep disorder was productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy.  Although the Veteran is competent to report his symptoms, and his reports are generally credible, he does not meet the criteria for a higher rating.  There is no evidence of the type of respiratory distress contemplated by a 100 percent rating.


ORDER

Entitlement to a rating in excess of 30 percent prior to September 27, 2013 for upper airway resistance syndrome, and in excess of 50 percent from September 27, 2013, is denied.


REMAND

The Veteran seeks a rating in excess of 10 percent for varicosis, right lower extremity and a compensable rating for spider angiomata, left thigh.  See notice of disagreement of January 2013; VA Form 9 of May 2014.  By a filing of August 2017, the Veteran's representative indicated that his disability had worsened since the most recent VA examination of March 2013.

In light of the Veteran's report of a worsened condition since the last VA medical examination, a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected varicosis of the right lower extremity and spider angiomata of the left thigh.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  VA's duty to assist includes the conduct of a contemporaneous medical examination, especially when it is contended that a service-connected disability has become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain VA treatment records from June 2014 to the present.

2. With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the remanded issues.

3. Next, schedule the Veteran for an examination to determine the current nature and severity of his service-connected varicosis of the right lower extremity and spider angiomata of the left thigh.  The claims file should be made available for review by the examining clinician.  All indicated studies should be performed.

4. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, the Veteran should be furnished a supplemental statement of the case, and the Veteran should be afforded the applicable time period in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


